 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
 9
10   RAUL URIARTE-LIMON,                           ) Case No.: 2:18-CV-10014-AFM
                                                   )
11                 Plaintiff,                      ) ORDER [proposed]
     v.                                            )
12                                                 )
   ALCOINVEST, LLC, a California Limited           )
13 Liability Company;                              )
   PROPANE SPOT, INC., a California                )
14 Corporation; and Does 1-10,                     )
                                                   )
15                 Defendants.                     )
                                                   )
16                                                 )
                                                   )
17          
18             The Court hereby vacates all currently set dates, with the expectation that the

19   parties will file a Joint Stipulation for Dismissal within 60 days. The Court sets a

20   Status Conference/OSC for Tuesday, April 2, 2019 at 10 am, at which the parties,

21   by and through their attorneys of record shall show cause why this case has not been

22   dismissed.       If this case is dismissed prior to this hearing, the hearing will be

23   automatically vacated, and no appearance shall be required.

24   IT IS SO ORDERED.

25
26   Dated: 1/30/2019              _____________________________________
                                       ALEXANDER F. MACKINNON
27                                    United States Magistrate Judge
28

     Order [proposed]                                                                      -1-
     2:18-CV-10014-AFM
